United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1328
                                   ___________

Cynthia Miller,                       *
                                      *
           Appellant,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Gloria Powell; Odell Embry; Hilda     *
Canada; Arkansas Department of        * [UNPUBLISHED]
Human Services,                       *
                                      *
           Appellees.                 *
                                 ___________

                             Submitted: June 6, 2007
                                Filed: June 8, 2007
                                 ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Cynthia Miller appeals from the district court’s1 adverse grant of summary
judgment in her action alleging unlawful race discrimination and retaliation, in
violation of Title VII. Having carefully reviewed the record, see Kratzer v. Rockwell
Collins, Inc., 398 F.3d 1040, 1043 (8th Cir. 2005) (de novo standard of review), we



      1
       The Honorable Rodney S. Webb, United States District Judge for the District
of North Dakota, sitting by designation in the Eastern District of Arkansas.
agree that summary judgment was proper for the reasons stated by the district court.
Accordingly, we affirm. See 8th Cir. R. 47B. We deny Miller’s pending motion.
                      ______________________________




                                        -2-